DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on October 16, 2018.  Claims 21-45 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 45 is objected to because of the following informalities:  Line 3 of the claim recites the phrase “to tighten the coils of the helix tighten and form”, wherein the second instance of the word “tighten” appears to be an error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 23, 24, and 26-30 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Dieck et al. (US 6425909, hereinafter Dieck).
Concerning claim 21, the Dieck et al. prior art reference teaches an embodiment for a foreign body collection device (Figure 9; 2B), wherein the foreign body may be a thrombus, comprising: a catheter (Figure 9; 60); a casing at least partially co-extensive with at least a distal portion of the catheter (Figure 9; 62); and an elongate wire at least partially coextensive with at least the distal portion of the catheter (Figure 9; 6), the elongate wire being slidable within a space between the casing and the catheter and configured to contract and expand the casing between a collapsed state (Figure 9) and an expanded state (Figure 10) in which the casing defines an opening to the space between the casing and the catheter (Figure 10; 18), wherein the casing is configured to expand from the collapsed state to the expanded state in response to an application of a distally-directed force to the elongate wire that moves more of the elongate wire into the sheath may be retracted or wire may be advanced, therein defining the distally-directed force).
Concerning claim 23, the Dieck reference teaches the device of claim 21, wherein the wire is freely slidable within the space between the casing and the catheter, and wherein the wire is configured to slide within the space between the casing and the catheter in response to the application of the distally-directed force to the wire (Column 4, Line 59 – Column 5, Line 6).
Concerning claim 24, the Dieck reference teaches the device of claim 21, wherein the casing and the wire are configured such that application of the distally-directed force to the wire increases a size of the opening (Figure 10; 18).
Concerning claim 26, the Dieck reference teaches the device of claim 21, wherein a distal end of the wire is movable relative to the casing and the catheter (Figure 10; distal end of 6 will move as it forms a coil to expand casing).
Concerning claim 27, the Dieck reference teaches the device of claim 21, wherein the casing has a tubular shape (Figure 9; 62).
Concerning claim 28, the Dieck reference teaches the device of claim 21, wherein a proximal end of the casing defines the opening (Figure 10; 18) and the casing defines a closed distal end when the casing is in the expanded state (Figure 10; 20).
Concerning claim 29, the Dieck reference teaches the device of claim 21 wherein the casing is elastomeric (Column 1, Line 64 – Column 2, Line 3).
Concerning claim 30, the Dieck reference teaches the device of claim 21, wherein the casing is configured to conform to vasculature of a patient such that the proximal end of the casing is configured to conform to an interior diameter of the vasculature when the casing is in the expanded state (Figure 10; 17).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 22, 25, 31-36, and 40-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dieck et al. (US 6425909, hereinafter Dieck) in view of Coyle (US 7344515).
Concerning claim 21, the Dieck et al. prior art reference teaches an embodiment for a foreign body collection device (Figure 1; 2), wherein the foreign body may be a thrombus, comprising: a catheter (Figure 1; 8); a casing at least partially co-extensive with at least a distal portion of the catheter (Figure 1; 12); and an elongate wire at least partially coextensive with at least the distal portion of the catheter (Figure 1; 6), the elongate wire being slidable within a space between the casing and the catheter and configured to contract and expand the casing between a collapsed state (Figure 1) and an expanded state (Figure 2) in which the casing defines an opening to the space between the casing and the catheter (Figure 2; 18), wherein the casing is configured to collapse from the expanded state to the collapsed state in response to an application of a proximally-directed force to the elongate wire (Column 1, Lines 34-45), but it does not specifically teach the casing configured to expand from the collapsed state to the expanded state in response to an application of a distally-directed force to the elongate wire that moves more of the elongate wire into the space between the casing and the catheter.
However, the Coyle reference teaches a catheter for embolic protection (Figure 1; 100), preventing the flow of foreign bodies through the blood stream, therein defining a similar field of endeavor, wherein the device includes a catheter (Figure 1; 105); a casing at least partially co-
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the casing of the Dieck device be configured to expand from the collapsed state to the expanded state in response to an application of a distally-directed force to the elongate wire that moves more of the elongate wire into the space between the casing and the catheter as in the Coyle reference, to provide a method of expansion that expands to match the vessel diameter without damaging the vessel that is also appropriate for small vessels, unusually shaped vessels, or exceptionally fragile vessels (Column 5, Line 56 – Column 6, Line 9).
Concerning claim 22, the combination of the Dieck and Coyle references as discussed above teaches the thrombus collection device of claim 21, wherein the Dieck reference further teaches wherein the opening and the space between the casing and the catheter are configured to receive a thrombus (Figure 2; 19), wherein the wire is configured to maintain the casing in the expanded state when the wire is held stationary with respect to the catheter, and maintain the casing in the expanded state when the device is drawn proximally through the thrombus, in response to an application of a proximally-directed force to the catheter, such that the thrombus is collected within the space between the casing and the catheter (device is capable of maintaining expanded configuration if both catheter and wire are pulled proximally to capture a thrombus depending on the magnitude of proximally-directed force, the degree of expansion, and the coefficient of friction between the casing an a vessel).
Concerning claim 25, the combination of the Dieck and Coyle references as discussed above teaches the device of claim 21, wherein the Dieck reference further teaches a distal end of the wire secured to the catheter (Figure 1; 6 | Column 2, Lines 30-41; teaches that the wire is mounted to the catheter).
Concerning claim 31, the combination of the Dieck and Coyle references as discussed above teaches the device of claim 21, wherein the Coyle reference further teaches the catheter defining a lumen (Figure 1; 125) and includes a sidewall defining an opening (Figure 5; 130a), wherein the wire is configured to extend through the lumen from a proximal portion of the catheter to the opening in the sidewall of the catheter and exit the lumen via the opening, and wherein the wire extends exteriorly of the catheter at least partially along the distal portion of the catheter between the casing and the catheter (Figure 1; 140), wherein it would be further obvious to incorporate this structure into the combination of the Dieck and Coyle reference as the specific mechanism to provide the expansion via the distally-directed force.
Concerning claim 32, the combination of the Dieck and Coyle references as discussed above teaches the device of claim 21, wherein the Dieck reference further teaches the wire extending exteriorly of the catheter from a proximal end of the wire to a distal end of the wire (Figure 1; 6).
Concerning claim 33, the combination of the Dieck and Coyle references as discussed above teaches the thrombus collection device of claim 21, wherein the Dieck reference further teaches the wire forming a helix including a plurality of coils that wrap around the distal portion of the catheter (Figure 1; 6).
Concerning claims 34 and 35, combination of the Dieck and Coyle references as discussed above teaches the thrombus collection device of claim 33, wherein the Dieck reference further teaches that a release of tension to the elongate wire comprises an application of a compression force to the wire, and wherein the wire is configured to move distally along the distal portion of the catheter such that coils of the helix tighten and form increasingly larger diameters to expand the casing in response to the release of the tension (Figures 1 & 2), wherein for the combination, the wire would move distally along the distal portion of the catheter to tighten and form increasingly larger diameter coils of a helix in response to a distally-directed force, which would also result in a compressive force, and wherein the coils of the helix would be configured to relax and form increasingly smaller diameters in response to an application of a tensile force to the wire.
Concerning claim 36, combination of the Dieck and Coyle references as discussed above teaches the thrombus collection device of claim 33, wherein the Dieck reference further teaches that there are no pleats in the casing between adjacent coils of the plurality of coils when the casing is in the expanded state (Figure 2; 12).
Concerning claims 40-42, the Dieck et al. prior art reference teaches an embodiment for a foreign body collection device (Figure 1; 2), wherein the foreign body may be a thrombus, comprising: a catheter (Figure 1; 8); a casing at least partially co-extensive with at least a distal portion of the catheter (Figure 1; 12); and an elongate wire that forms a helix comprising a plurality of coils that wrap around at least the distal portion of the catheter (Figure 1; 6), the wire being slidable within a space between the casing and the catheter and configured to contract and expand the casing between a collapsed state (Figure 1) and an expanded state (Figure 2) in which the casing defines an opening to the space between the casing and the catheter (Figure 2; 18), wherein the casing is configured to collapse from the expanded state to the collapsed state in 
However, the Coyle reference teaches a catheter for embolic protection (Figure 1; 100), preventing the flow of foreign bodies through the blood stream, therein defining a similar field of endeavor, wherein the device includes a catheter (Figure 1; 105); a casing at least partially co-extensive with at least a distal portion of the catheter (Figure 1; 110), and an elongate wire at least partially co-extensive with at least a the distal portion of the catheter (Figure 1; 135), wherein the casing is configured to expand from a collapsed state (Figure 3; 110) to an expanded state (Figure 4; 110) in response to an application of a distally directed compressive force to the elongate wire that moves more of the elongate wire into the space between the casing and the catheter, wherein the wire is freely slidable within the space between the casing and the catheter, and wherein the wire is configured to slide within the space between the casing and the catheter in response of the distally-directed compressive force to the wire (Column 4, Line 63 – Column 5, Line 13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the casing of the Dieck device be configured to expand from the collapsed state to the expanded state in response to an application of a distally-directed force to the elongate wire that moves more of the elongate wire into the space between the casing and the catheter and wherein the wire is freely slidable within the space between the casing and the catheter, and wherein the wire is configured to slide within the space between the casing and the catheter in response of the distally-directed compressive force to the 
Concerning claim 43, the combination of the Dieck and Coyle references as discussed above teaches the thrombus collection device of claim 40, wherein the combination would result in the coils of the helix being configured to relax and form increasingly smaller diameters in response to an application of a tensile force to the wire as an opposite movement to the distally-directed compressive force.
Concerning claim 44, the combination of the Dieck and Coyle references as discussed above teaches the thrombus collection device of claim 40, wherein the Dieck reference teaches that there are no pleats in the casing between adjacent coils of the plurality of coils when the casing is in the expanded state (Figure 2; 12).
Concerning claim 45, the combination of the Dieck and Coyle references as discussed above teaches the thrombus collection device of claim 41, wherein the Coyle reference teaches the elongate wire being configured to move distally along the distal portion of the catheter to apply the distally-directed compressive force (Coyle; Column 4, Line 63 – Column 5, Line 13), which when incorporated into the Dieck reference would result in a tightening of the coils of the helix and forming the increasingly larger diameters to expand the casing.
Claims 37-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dieck et al. (US 6425909, hereinafter Dieck) in view of Coyle (US 7344515) as applied to claims 21, 22, 25, 31-36, and 40-45 above, and further in view of Boyle et al. (US 2003/0004537, hereinafter Boyle).
Concerning claim 37, the combination of the Dieck and Coyle references as discussed above teaches the device of claim 21, wherein the casing may be interpreted as a first casing and the wire may be interpreted as a second wire, but it does not teach the device being used in a 
However, the Boyle reference teaches a system comprising a foreign body collection device similar in form and function to that of the Dieck and Coyle combination (Figure 14; 34), and an introducer sheath configured to be introduced into vasculature of a patient (Figure 1; 20), wherein the device is configured to be introduced into vasculature through the introducer sheath (Figure 2; 34), the introducer sheath comprising: a second casing (Figure 1; 26) comprising an inner layer (Figure 9; 96) and an outer layer (Figure 8; outer surface 92), the inner layer defining a lumen configured to receive the device (Figure 8; C), and a second wire at least partially co-extensive with at least a distal portion of the second casing (Figure 8; 94), the second wire being slidable within a space between the inner layer and configured  to contract and expand the second casing between a collapsed state (Figure 8; C) and an expanded state (Figure 9; X) in which the lumen size is sized to receive the device.
Therefore, given the Dieck reference teaches that it may be desirable to include an auxiliary device to assist in the positioning of the collection device within the vasculature (Dieck; Column 4, Lines 36-47), it would have been obvious to a person having ordinary skill in the art 
Although the Boyle reference does not teach wherein the second casing being configured to expand from the collapsed state to the expanded state in response to an application of a distally-directed force to the second wire that moves more of the second wire into the space between the inner layer and the outer layer, the Dieck reference teaches a variety of methods of expanding a coil within an outer layer, including applying a distally directed force to the wire that moves more of the second wire into a space defined the outer layer (Column 4, Line 59 – Column 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second casing of the Boyle reference be configured to expand from the collapsed state to the expanded state in response to an application of a distally-directed force to the second wire that moves more of the second wire into the space between the inner layer and the outer layer as in the Dieck reference as an obvious alternative for manually expanding a wire from a collapsed state to an expanded state (Column 4, Line 59 – Column 5).
Concerning claim 38, the combination of the Dieck, Coyle, and Boyle references as discussed above teaches the system of claim 37, wherein the Boyle reference further teaches the distal portion of the second casing defining a proximally tapering shape when the second casing is in the expanded state (Figure 5; 73).
Concerning claim 39, the combination of the Dieck, Coyle, and Boyle references as discussed above teaches the system of claim 37, wherein Boyle reference further teaches the wire increasing a size of the lumen in the expanded state (Figure 9; X), wherein in the combination of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Engleson et al. reference (US 6066158) teaches a thrombus collection device what moves from a collapsed state to an expanded state via a distally-directed force applied to an elongate wire (Figures 17A-E); the Abrams reference (US 6331184) teaches an implant including a casing and a wire, wherein a distally-directed force moves more of the wire into the casing to expand the casing (Figures 2-4); the Kletschka et al. reference (US 7322957) teaches a collection device including a casing an expandable helical coil (Figure 7C); the Ungs reference (US 6932830) teaches a collection device including a casing and a wire, wherein a distally-directed force moves more of the wire into the casing to expand the casing (Figures 2 & 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/18/2021